 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10
11 PRESTON JONES and SHIRIN DELALAT, on                     Case No.   4:16-cv-00711 HSG
     behalf of themselves, all others similarly situated,
12   and the general public,                                ORDER GRANTING JOINT STIPULATION
                                                            TO CONTINUE THE OCTOBER 30, 2018
13                  Plaintiff,                              CASE MANAGEMENT CONFERENCE FOR
                                                            TWO WEEKS TO NOVEMBER 13, 2018
14                  vs.

15 NUTIVA, INC.,                                            Judge: Hon. Haywood S. Gilliam, Jr.

16                  Defendant.
                                                            Complaint Filed:     January 8, 2016
17                                                          Trial Date:          None Set

18
19
20
21
22
23
24
25
26
27
28
                                               -1-
       ORDER GRANTING JOINT STIPULATION TO CONTINUE THE OCTOBER 30, 2018 CASE MANAGEMENT
                        CONFERENCE FOR TWO WEEKS TO NOVEMBER 13, 2018
1          Pursuant to the Joint Stipulation and good cause appearing therefor, IT IS HEREBY
2 ORDERED THAT the October 30, 2018, Case Management Conference be continued to November
3 13, 2018 at 2:00 p.m. to allow the parties sufficient time to complete the settlement of this matter.
4
5          IT IS SO ORDERED.
6
7 Dated: October 30, 2018
                                                         HON. HAYWOOD S. GILLIAM, JR.
8                                                        UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
       ORDER GRANTING JOINT STIPULATION TO CONTINUE THE OCTOBER 30, 2018 CASE MANAGEMENT
                        CONFERENCE FOR TWO WEEKS TO NOVEMBER 13, 2018
